PER CURIAM.
We have considered the record in appellant’s pro se appeal from an order denying relief under Fla.R.Crim.P. 3.850 without a hearing. The transcript of testimony of the arraignment proceedings reflects that appellant, in the presence of counsel, changed his plea from not guilty of attempted murder to guilty of the lesser offense of aggravated battery. It also reflects that before accepting the plea, the trial court effectively complied with the provisions of Fla.R. Crim.P. 3.172. See also Thornton v. State, 354 So.2d 892 (Fla.3d DCA 1978).
We therefore conclude that the trial court’s order denying relief without a hearing is supported by the record showing conclusively that the appellant is entitled to no relief.
AFFIRMED.
McCORD, C. J., and ERVIN and MELVIN, JJ., concur.